72 So. 3d 344 (2011)
In re Connie M. EASTERLY.
No. 2011-OB-2062.
Supreme Court of Louisiana.
October 6, 2011.

ON APPLICATION FOR REINSTATEMENT
PER CURIAM.[*]
This proceeding arises out of an application for reinstatement filed by petitioner, Connie M. Easterly, an attorney who is currently suspended from the practice of law in Louisiana.

UNDERLYING FACTS AND PROCEDURAL HISTORY
In In re: Easterly, 10-2765 (La.1/28/11), 52 So. 3d 876, we suspended petitioner from the practice of law for one year and one day, retroactive to May 20, 2010, the date of her interim suspension, for driving while intoxicated. Petitioner subsequently filed an application for reinstatement with the disciplinary board, alleging she has complied with the reinstatement criteria set forth in Supreme Court Rule XIX, § 24(E). The ODC concurred in petitioner's reinstatement. After reviewing the matter, the disciplinary board's adjudicative committee chair recommended that the petition for reinstatement be granted.
After considering the record in its entirety, we will adopt this recommendation and reinstate petitioner to the practice of law, subject to the condition that she must extend her current LAP contract for a period of five years and fully comply with the terms and conditions thereof.[1] The ODC shall monitor petitioner's compliance with her recovery agreement and notify this court of any violation, which may be grounds for immediately transferring petitioner to disability inactive status, or placing her on interim suspension, as appropriate.


*345 DECREE
Upon review of the recommendation of the disciplinary board's adjudicative committee chair, and considering the record, it is ordered that Connie M. Easterly, a/k/a Connie M. Eversberg, Louisiana Bar Roll number 26278, be immediately reinstated to the practice of law in Louisiana, subject to the conditions set forth herein. All costs of these proceedings are assessed against petitioner.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.
[1]  Petitioner's current LAP contract expires on August 17, 2015. The five-year extension that is a condition of petitioner's reinstatement will subject her to monitoring by LAP until the latter part of 2016.